DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.    Claims 1-2, 4,6,9, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foss et al. (US 4,505,495).
[Claim 1] Regarding claim 1, Foss discloses a dolly defining a first deployed configuration (See annotated FIG 1) and a second undeployed configuration (See annotated FIG 1), the dolly comprising: an elongated surface with a first  and a second end (See annotated FIG 1) wherein in the first deployed configuration the elongated surface defines a first section having a first length L1 with an upwardly facing first surface in communication with a second section having a second length L2 with an upwardly facing second surface (See annotated FIG 1) and in the undeployed configuration the upwardly facing first surface opposes the upwardly facing second surface (See annotated FIG 1); and a first plurality of wheels (See annotated FIG 1) proximal to the first end and a second plurality of wheels proximal to the second end (See annotated FIG 1).


    PNG
    media_image1.png
    908
    725
    media_image1.png
    Greyscale


[Claim 2] Regarding claim 2, Foss discloses the dolly as recited in claim 1 having a first deployed configuration wherein the first section has a first proximal end and a first distal end (See annotated FIG 1) and the second section has a second proximal end opposing the first proximal end and the second section has a second distal end (See annotated FIG 1).
[Claim 4] Regarding claim 4, Foss discloses the dolly as recited in claim 2 wherein the first plurality of wheels supports the first distal end (See annotated FIG 1) and the second plurality of wheels supports the second distal end (See annotated FIG 1).
[Claim 6] Regarding claim 6, Foss discloses the dolly as recited in claim 2 wherein a third plurality of wheels supports the first proximal end (See annotated FIG 1).
[Claim 9] Regarding claim 9, Foss discloses the dolly as recited in claim 1 wherein the first section and the second section are approximately equal in length (See annotated FIG 1).
 [Claim 10] Regarding claim 10, Foss discloses the dolly as recited in claim 3 wherein the second plurality of wheels is axially and distally positioned relative to the first plurality of wheels (See annotated FIG 1).
[Claim 11] Regarding claim 11, Foss discloses the dolly as recited in claim 1 wherein the first section is in rotatable communication with the second section (See annotated FIG 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Foss et al. (US 4,505,495) in view of Kao (US 9,421,835).
 [Claim 5] Regarding claim 5, Foss discloses the dolly as recited in claim 2.
-However, it fails to disclose wherein a third plurality of wheels is positioned beneath the opposing proximal ends.
-Nevertheless, Kao discloses a cart with first/second sections with wheels at each distal end and each proximal end.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Foss to have wheels at both proximal ends as taught by Kao to support heavier loads (Kao, Column 1, lines 24-27).


    PNG
    media_image2.png
    882
    707
    media_image2.png
    Greyscale

1.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Foss et al. (US 4,505,495) in view of Liu (US 10,124,846).
[Claim 12] Regarding claim 12, Foss discloses the dolly as recited in claim 1. 
-However, it fails to disclose wherein the first section is in slidable communication with the second section.
-Nevertheless, Liu discloses a modular dolly with a slidable connection 14.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Foss to have a slidable connection as taught by Liu in order to enable longitudinal adjustment for vehicles of different wheel base length (Liu, Column 1, lines 8-10).


    PNG
    media_image3.png
    867
    725
    media_image3.png
    Greyscale


[Claim 13] Regarding claim 13, Foss/Liu disclose the dolly as recited in claim 12 wherein the first section moves in an axial direction relative to the second section (The slidable connection 14 enables axial movement).
1.	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Foss et al. (US 4,505,495) in view of Lichtenberg (US 5,609,461).
[Claim 14] Regarding claim 14, Foss discloses the dolly as recited in claim 1.
-However, it fails to disclose wherein the first section further defines longitudinally extending sides and the second section further defines longitudinally extending sides.
-Nevertheless, Lichtenberg discloses a motorcycle dolly (10) with sides (12) that extend vertically and longitudinally to support the motorcycle.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Foss to have raised and elongated sides as taught by Lichtenberg in FIG 1 in order to support the motorcycle (Lichtenberg, Column 4, lines 17-30).
[Claim 15] Regarding claim 15, Foss/Lichtenberg disclose the dolly as recited in claim 14 wherein the sides are raised (Lichtenberg FIG 1).
[Claim 16] Regarding claim 16, Foss/Lichtenberg disclose the dolly as recited in claim 14 wherein the sides are adapted to removably receive foot pegs (Lichtenberg is suitable to support foot pegs on the raised sidewalls of the dolly).


    PNG
    media_image4.png
    875
    680
    media_image4.png
    Greyscale

1.	Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Foss et al. (US 4,505,495) in view of Scroggins (US 8,851,240).
[Claim 7] Regarding claim 7, Foss discloses the dolly as recited in claim 1.
-However, it fails to disclose wherein either the first end or the second end is adapted to removably receive a wheel chock.
-Nevertheless, Scroggins discloses chocks (20) placed on each side of a wheel to prevent movement.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Foss to have chocks as taught by Scroggins in order to prevent unintended rolling or movement (Scroggins, Column 5, lines 25-26) and thereby increase safety.
 [Claim 8] Regarding claim 8, Foss discloses the dolly as recited in claim 1. However, it fails to disclose wherein one or a plurality of a wheel chocks are positioned at an end along the elongated surface.
-Nevertheless, Scroggins discloses chocks (20) placed on each side of wheel to prevent movement. Regarding positioning, the chocks can be placed in any desired position.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Foss to have chocks as taught by Scroggins in order to prevent unintended rolling or movement (Scroggins, Column 5, lines 25-26) and thereby increase safety.
[Claim 17] Regarding claim 17, Foss discloses the dolly as recited in claim 1.
-However, it fails to disclose wherein the elongated surface is adapted to slidably receive a wheel chock.
-Nevertheless, Scroggins discloses chocks (20) placed on each side of a wheel to prevent movement. Regarding positioning, the chocks can be placed in any desired position.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Foss to have chocks as taught by Scroggins in order to prevent unintended rolling or movement (Scroggins, Column 5, lines 25-26) and increase safety.
[Claim 18] Regarding claim 18, Foss discloses the dolly as recited in claim 17. 
-However, it fails to disclose wherein the wheel chock is reversibly locked in place to lock a motorcycle wheel in place.
-Nevertheless, Scroggins discloses chocks (20) placed on each side of a wheel to prevent movement. Regarding positioning, the chocks can be placed in any desired position and placed against any desired wheel.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Foss to have chocks as taught by Scroggins in order to prevent unintended rolling or movement (Scroggins, Column 5, lines 25-26) and therby increase safety.


    PNG
    media_image5.png
    815
    672
    media_image5.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614